Citation Nr: 0033719	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-15 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether clear and unmistakable error (CUE) exists in a June 
1982 Department of Veterans Affairs (VA) Regional Office (RO) 
decision, which denied service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from November 1969 to July 
1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision from the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO) that determined that there was no clear and unmistakable 
error in the June 1982 rating decision that denied 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

By rating decision dated in August 1999, the RO denied 
entitlement to an evaluation in excess of 50 percent for 
PTSD.  The veteran did not file a notice of disagreement.  


FINDINGS OF FACT

1.  In a rating decision dated in June 1982, the RO denied 
service connection for PTSD and properly advised the veteran 
of that determination; he did not perfect a timely appeal.  

2.  The unappealed June 1982 decision considered the law and 
evidence as it then existed and did not involve an error that 
manifestly changed the outcome.


CONCLUSION OF LAW

The June 1982 RO decision, which denied entitlement to 
service connection for PTSD did not contain CUE.  38 C.F.R. § 
3.105(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In November 1981, the RO received the veteran's completed 
application for VA compensation benefits in which he claimed 
he had had PTSD since May 1974.  In a rating decision dated 
in June 1982, the RO denied the claim based on, a conclusions 
that the veteran had not reported a stressor sufficient to 
support the diagnosis of PTSD, and that he did not meet the 
criteria for a diagnosis of that disorder.

Additionally, the rating decision notes that the veteran's 
employment and nervous problems had been associated with 
headaches rather than PTSD, citing the medical evidence.  The 
RO further determined that the veteran's symptomatology, such 
as recurrent nightmares had not been associated with any 
particular event.  

The veteran timely filed a notice of disagreement in June 
1982.  A statement of the case was issued in July 1982, and 
the RO notified the veteran of that determination by letter 
dated July 12, 1982.  The veteran did not file a substantive 
appeal.  No further communication was received from the 
veteran until October 1996.

At a personal hearing before the undersigned Veterans Law 
Judge, also known as a member of the Board, in February 2000, 
the veteran contended that some of the medical evidence of 
record at the time of the June 1982 rating decision was not 
considered.  He argued that the April 1982 VA examination was 
incomplete at the time of the June 1982 rating decision 
because an addendum was added to that report in May 1982.  
The veteran's representative at the hearing also contended 
that the examiner and the rating specialist trivialized the 
veteran's reported stressors, that the RO impermissibly 
substituted its own medical judgment for that of the 
examiner, and that the RO failed to apply the provisions of 
38 U.S.C.A. § 1154(b) (West 1991) (formerly 38 U.S.C.A. 
§ 354(b)), pertaining to combat veterans.  



Criteria

Where evidence establishes that a final rating decision 
contains clear and unmistakable error the prior decision will 
be reversed or amended, and the effect will be as if the 
correct decision had been made on the date of the prior 
decision.  38 C.F.R. § 3.105(a) (2000).

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") propounded a three-pronged 
test to determine whether CUE was present in a prior 
determination:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.

The Court has refined and elaborated on that test, stating 
that "CUE is a very specific and rare kind of 'error.'  It 
is the kind of error, of fact or of law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error..."  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  The Court 
continued to state that:

If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of 
error...that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.

Id.  Broad-brush allegations of failure to follow the 
regulations or failure to give due process, or any other 
general, non-specific claim of error cannot meet the 
specificity required to render a claim of CUE meritorious.  
See Fugo at 44; see also Russell, supra.  More recently, the 
United States Court of Appeals for the Federal Circuit has 
held that in order to be CUE, the error must be of a type 
that is outcome determinative.  Glover v. West, 185 F.3d 1328 
(Fed. Cir. 1999).

Pertinent Laws and Regulations-Extant in June 1982

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces.  38 C.F.R. § 3.303 (1982).

In the case of any veteran who engaged in combat with the 
enemy in active service during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d) (2000).

Analysis

Inasmuch as the veteran failed to perfect an appeal of the 
June 1982 RO rating decision, that decision became final.  
38 U.S.C.A. § 7105(c) (West 1991) (formerly 38 U.S.C.A. 
§ 4005(c)); 38 C.F.R. § 20.1103 (2000) (formerly 38 C.F.R. 
§ 19.153).

The veteran has raised several specific allegations of error 
in the June 1992 decision.  First, he asserts that the RO may 
not have considered the correct evidence as it then existed.  
In this regard, he contends that the RO, in its June 1982 
decision, failed to consider the May 1982 addendum to the 
April 1982 VA report of examination.  He cites the placement 
of the diagnosis of PTSD on the back of the addendum and the 
fact that the addendum was not specifically referenced in the 
June 1982 rating decision as indicative of the RO's failure 
to consider the information contained in the addendum.  He 
further argues that the mere existence of the addendum is 
indicative of an incomplete examination.  However, the Board 
notes that the RO, in the June 1982 decision cites to 
information found in the addendum, such as the fact that the 
veteran had lost friends in combat.  There is no support for 
the veteran's contention that the whole of the medical 
evidence was not considered, nor for the contention that the 
VA examination was inadequate.  In fact, the record reflects 
that the RO considered private medical records, a social and 
industrial survey and VA psychiatric examination.  

The veteran further argues that because he was awarded a 
combat medal that he should have been awarded service 
connection.  However, at the time of June 1982 rating 
decision there was no provision that supported the contention 
that a combat medal was conclusive proof of a combat stressor 
supporting service connection for PTSD.  Manual provisions 
initially provided for such a presumption effective in 
January 1989.  VA Adjudication Procedure Manual, M21-1, 
Subchapter XII, Paragraph 50.45 (Jan. 25, 1989).  The 
provisions of 38 C.F.R. § 3.304(f) (2000), providing for such 
presumptions did not become effective until May 19, 1993.  58 
Fed. Reg. 29110 (1993). 

The veteran has also asserted that the RO committed error in 
failing to consider the provisions of 38 U.S.C.A. § 1154(b).  
The basis of the denial in the June 1982 rating decision was 
not whether or not he engaged in combat, but rather that the 
stressors were inadequate to support the diagnosis.  There is 
nothing in the record to suggest that the RO would 
necessarily have reached a different decision had it 
explicitly considered the provisions of § 1154(b).  Moreover, 
prior to February 1, 1990, rating decisions were not required 
to specify the reasons for the decision.  Crippen v. Brown, 9 
Vet. App. 412, 420 (1996); see 38 U.S.C.A. 5104(b) (West 
1991).  The failure to explicitly discuss the provisions of 
38 U.S.C.A. § 1154(b), would not constitute CUE.

The veteran has also contended that the RO impermissibly 
substituted its own judgment for that of medical experts in 
determining that the stressors were insufficient and that the 
criteria for a diagnosis of PTSD were not met.  However, the 
Court has held that in cases decided prior to the adoption of 
American Psychiatric Association: DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994), the 
sufficiency of a stressor was a question of fact to be 
determined by the adjudicator.  See Zarycki v. Brown, 6 Vet. 
App. 91, 100-1 (1993); Wood v. Derwinski, 1 Vet. App. 190, 
192 (1991); see also Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

The Board also notes that the RO was not precluded from using 
its own medical judgment at the time of the 1982 decision.  
Subsequent to the 1982 decision, the Court held that 
adjudicators were not free to substitute their own judgment 
for that of medical professionals.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  However, Colvin would not apply 
retroactively.  VAOPGCPREC 9-94 (1994).  The rating board 
issuing the October 1982 decision contained a medical doctor, 
the RO could reasonably have concluded under the law as it 
then stood that it could make medical judgments.

The Board notes that to the extent that the veteran alleges 
that he was treated for combat fatigue during service, there 
is no record of such and the National Personnel Records 
Center (NPRC) has certified that the available service 
records have been provided.  Further, there is no competent 
evidence that has associated combat fatigue with PTSD.  In 
any case, a breach by VA of its duty to assist cannot form a 
basis for a claim of CUE because such a breach creates only 
an incomplete record rather than an incorrect one.  Glover v. 
West, 185 F.3d 1328 (Fed. Cir 1999); Caffrey v. Brown, 6 Vet. 
App. 377, 383-384 (1994).  The veteran has not alleged a 
lapse in the duty to assist such as would have precluded the 
1982 from becoming final.  See Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999).

Any remaining contention relevant to the service connection 
for PTSD amounts merely to disagreement as to how the RO 
weighed the evidence.  In this case service records and the 
post-service VA examination showed PTSD but the stressors 
were not verified.  The RO considered such and applied extant 
rating criteria.  A dispute as to how the RO weighed the 
evidence in making its determination cannot constitute CUE.  
See Baldwin v. West, 13 Vet. App. 1 (1999). From the evidence 
available to the RO in June 1982, it is not undebatable that 
service connection was warranted for PTSD.

The foregoing discussion is not meant to imply that the Board 
would have reached the same decision as the RO, or that the 
Board necessarily agrees with the RO's conclusions.  However, 
the RO considered the correct facts and law as they then 
existed, and the Board is unable to find an error in the RO's 
decision that is undebatable and would have manifestly 
changed the outcome.


ORDER

No CUE exists in the RO's June 1982 rating decision, which 
denied service connection for PTSD.  



REMAND

By rating decision dated in January 1997, the RO denied 
reopening the veteran's claim of entitlement to service 
connection for tinea cruris of the groin area and for service 
connection for peripheral neuropathy and chloracne due to 
Agent Orange exposure.  The veteran timely filed a Notice of 
Disagreement in February 1997.  38 C.F.R. §  20.201 (2000).  
The RO did not provide the veteran a statement of the case on 
these issues.  The RO has not issues a statement of the case 
in response to the notice of disagreement, and these issues 
must be remanded to the RO for the issuance of such a 
statement of the case.  38 U.S.C.A. § 7105; see Manlincon v. 
West, 12 Vet. App. 238 (1999); Tablazon v. Brown, 8 Vet. App. 
359, 361 (1995) (the filing of a notice of disagreement 
initiates the appellate process); see also Ledford v. West, 
136 F.3d 776 (Fed. Cir 1998); Collaro v. West, 136 F.3d 1304 
(Fed. Cir. 1998); Buckley v. West, 12 Vet. App. 76 (1998).

Accordingly, the case is REMANDED for the following:

The RO should provide the veteran with a 
statement of the case on the issue of 
whether new and material evidence has 
been submitted sufficient to reopen the 
claim of entitlement to service 
connection for tinea cruris and 
entitlement to service connection for 
peripheral neuropathy and chloracne due 
to Agent Orange exposure, and advise him 
of the necessary steps to perfect an 
appeal on these issues.  

If otherwise in order, the case should be returned to the 
Board for consideration of any issue for which a valid 
substantive appeal has been submitted.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the Ros to 

provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

 

